Mr. Justice Van Ousdeu
delivered the opinion of the Court:
The validity of the petition is assailed, for the reason that it is signed by only two of the commissioners. In all proceedings where the commissioners act as a board, two constitute a quorum for the transaction of business. 2G Stat. at L. 1113. Here, the petition is in the names of the three commissioners, certifying’ that they are the commissioners of the District of Columbia, and, as such, tile this petition. It is signed by two of the commissioners, and verified by the chairman of the board. In the absence of a requirement by the statute that the three commissioners shall sign the petition, we are of opinion that, where the petition is brought in their names, it is sufficient if it is signed by a quorum. If this were not so, it is doubtful if the omission in this instance would affect the validity of the petition, since it is signed by counsel for the District on behalf of the petitioners, which is sufficient under rule 26* [11 App. D. O. V.] of the law rules of the supreme court of the District of Columbia.
The objection as to the sufficiency of notice is without merit. It appears that, in attempting to give constructive notice, as required by sec. 49.1c of the D. C. Code [as amended 34 Stat. at L. 151, chap. 2070], the court ordered that publication should be made once in the Washington Law Reporter and for six secular days in the Star, Herald, Times, and Post, daily papers published in the District of Columbia, which was accordingly done. This was not the notice required by the statute. Lynchburg Invest. Corp. v. Rudolph, 40 App. D. C. 129. *134la that case, we held a compliance with the statute essential to give the court jurisdiction of the parties. But, notwithstand- - ing defective notice, the court may acquire jurisdiction of the parties by their appearing, as was done here, and thereby waiving notice. The bill of exceptions prepared at the instance of appellants certifies as follows: “Be it remembered that the above-entitled cause came on for hearing in the supreme court of the District of Columbia, sitting as a district court, on the 24th day of November, 1911, before Associate Justice Barnard, when were present Balph Galt, A. H. Chapin, J. H. Cranford, John E. Wilkins, and Owen Owen, who had theretofore been summoned by order of court as proposed jurors in said cause, under the provisions of an act of Congress, approved March 2, 1911; and when were also present J ames E. Smith, Esq., assistant corporation, counsel, representing the petitioners; and the persons owning property in the above-designated square, either in person or by attorney. And thereupon, and before the names of the persons summoned to act as jurors in this proceeding were called, the persons owning property in the above-designated square, by their attorneys, moved the court to dismiss the petition, and to quash the proceedings herein.” Thus, it appears that, at the inception of the proceedings, and before the jury was sworn, the appellants were in court. The bill of exceptions further certifies: “And, thereupon, the several owners of property within the square aforesaid introduced evidence tending to show the values of the properties so sought to be condemned and taken in said proceeding, as well also introduced evidence tending to show that the condemning and taking of properties in said square would result in actual damage to the' several property owners, and that the establishment of such proposed interior park would not result in any benefit to the remaining properties in said square, nor in any benefit to any properties in said District. * * * And Levi H. David, Martin Wiegand, Merchants’ Transfer & Storage Company, corporation, Corbin Thompson, and the Philadelphia, Baltimore, & Washington Bailroad Company, corporation, respondents, property owners, in said square, and being persons and corporations *135affected by bim and interested in these proceedings, on behalf of themselves, and each of them, by their counsel, now pray the court to sign and seal this their one bill of exceptions,” etc.
Objection to the sufficiency of the notice was not made by special appearance, hut there was a full subjection to the jurisdiction of the court. The appearance of appellants, for the purpose for which the notice, though defective, was given, precludes them from saying that they had no notice of the proposed condemnation proceedings. English v. Arizona, 214 U. S. 359, 364, 53 L. ed. 1030, 1038, 29 Sup. Ct. Rep. 658. In Lewis on Eminent Domain, sec. 580, the rule is concisely stated, as follows: “The object of notice being to give persons interested an opportunity to be present and protect their rights, it follows that a failure to give notice, or any irregularity in giving it, is waived, if the persons entitled to notice appear and take part in the proceedings in the matter or matters concerning which they are required to be notified. This position is supported by many authorities.”
The refusal of the court to grant the following instruction requested by appellants is assigned as error: “The jury are instructed that the burden of proof rests upon the District to show, to the satisfaction of the jury, the extent of the increase in the market value of the property which will directly result from the establishment of said park.” In Lynchhurg Invest. Corp. v. Rudolph, 40 App. D. C. 129, this court held that “the failure of the court to instruct the jury that the burden was upon the District to establish by a preponderance of the evidence the extent of the special benefits accruing to the property as a basis for the assessment of benefits was error.” The case was reversed upon other grounds, and we refused to hold that, in the absence of other error, the refusal to give this instruction would, of itself, eonstiLite reversible error.
The record discloses that “the petitioners introduced evidence tending to show the values of the several parcels of land proposed to he condemned and taken in said proceeding, as well also introduced evidence tending to show benefits to the extent of one third of the value of the land to be condemned alleged to *136accrue to the remaining properties in said square, as well to properties in the vicinity of said square by reason of the estal>lislnnent of an interior park in said square.” In other weirds, the District assumed the affirmative in showing that the properties would be benefited, and the court instructed the jury “that, in order to find that any parcel of land is specially benefited as distinct from a general benefit accruing to other lands, they must find either that the fair market value of such parcel of land will be increased, or that such parcel will bo made available for some use for which it is not now .available, by reason of the withdrawal from private ownership of the land embraced in this proceeding and its approjn’iation for public use as an interior park.” Thus, before the jury could assess benefits ag'ainst any certain piece of property, it must be satisfied that the market value of the property had been enhanced by the establishment of the park. It was only essential for the jury to find, as was done in this case, that the property was enhanced in value to the full amount of the benefits assessed, since Congress has the power, in exercising the right of taxation, to direct the whole, or such part as they may designate, of the expense of a public improvement to be assessed against the property found to be benefited thereby. Bauman v. Ross, 161 U. S. 548, 42 L. ed. 210, 17 Sup. Ct. Rep. 966. So long as it does not appear that benefits were inequitably or arbitrarily proportioned among the several properties benefited, the court will not inquire into the adjudication. Henderson v. Macfarland, 33 App. D. C. 312.
The jury assessed benefits only to the minimum amount allowed by the act of Congress, and the property owners were relieved of a much greater burden which it was within the power of the jury to impose. In the absence, therefore, of any showing that the assessment was inequitable or arbitrary, Ave must hold that the refusal of the court to grant the instruction in question was not so’prejudicial to appellants as to justify a reversal of the judgment.
Error is assigned upon the alleged-misconduct of the jury. It appears that, after the jury had arrived at its conclusions and made a report, the report was left at the office of the sur*137veyor of the District, for the purpose of having that officer ascertain the exact metes and hounds of the various properties described therein, which were to be assessed for benefits. This fact, and this alone, was presented to the court bv the affidavit of one of counsel for the owners of jmopertv in square 534, who talked with the surveyor while the report was still in his possession.
It is urged that the court erred in not permitting appellanls to take testimony as to what actually occurred while the report was in the possession of the surveyor of the District. Tlie proper practice, in order to show misconduct of a jury, is to present such facts to the court by affidavits as will justify the setting aside of the verdict. Clapp v. Macfarland, 20 App. D. C. 224. The single affidavit in this case merely stated the fact of the report being left with the surveyor. Dnless this act was of itself such an impropriety as woujd require the court to set aside the verdict, the contention of appellants must fail. This was not a common-law jury. It was a commission composed of five persons, somewhat analogous to a hoard of arbitrators, with power to hear evidence, inspect the premises, and exercise their own judgment in arriving at a conclusion. Among other duties devolving upon them was the procuring of a correct description of the property against which assessments should bo made for benefits. This information could have been acquired through the costly method of sworn witnesses and the production of records, or by direct reference to tbe records, or by procuring a description from some competent officer. The latter method was adopted. However much we may feel constrained to condemn tbe action of the jury in permitting the report to get out of its possession, there is no showing that the jury was improperly influenced in the preparation of the report, or that it was changed by tbe surveyor or anyone else while it was in liis possession. No error of description is here complained of, but the court is asked to presume from tbe action of the jury that the rights of appellants have been prejudiced. In tbe absence of an affirmative showing tliat the commissioners were improperly influenced in making their award, the court below was j us*138tified in refusing to set aside the verdict. Ibid.; New York, W. S. & B. R. Co. v. Church, 31 Hun, 440; Blake v. Norfolk County, 114 Mass. 583.
A number of instructions relating to the measure of damage and the estimated value to be considered in the assessment of benefits by the jury were requested by appellants, and were refused by tbe court. Tbe instructions given, Ave think, fairly stated tbe law. Tbe jury was instructed that, in assessing damages, tbe lands to be condemned should be appraised at tbeir fair market value, with reference to the most valuable use or uses to wbicb they could lawfully be put; and tbe jury was instructed that, in arriving at a fair market value, it could bo ascertained from what tbe property would sell for on tbe market for cash by a seller Avho was not compelled to sell to a purchaser who was not compelled to buy. In assessing benefits, tbe court instructed tbe jury that they should not indulge in vague spebulations or conjectures, but should assess against tbe property only such benefits as, in tbeir opinion, constituted an enhancement of tbe value of tbe pi’operty over and above tbe ordinary benefit wbicb tbe community at large or tbe general public might derive from tbe establishment of tbe park. In other words, it was made clear to tbe jury that, in assessing damages, tbe market value of tbe property should be considered, and, in assessing benefits, only tbe enhancement of the market value should be considered. Tbe fair maz-ket value in both instances was tbe proper standard for tbe guidance of tbe jury, and this Avas clearly pointed out in tbe instructions given the court. Whitford v. United States, 40 App. D. C. 14.
We have examined tbe other assignments of error, but find no reversible error. Tbe judgment is affirmed, with costs.

Affirmed.

Petition for rehearing overruled January 5, 1914.

Rar. 2 of rule 2G provides that “every pleading shall be signed by the party or his attorney.” — Reporter.